Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered July 10, 1992, convicting him of criminal possession of stolen property in the third degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that the testimony of Police Officer Richard Bergen, who saw him toss away a gun prior to his arrest, was incredible. Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
Contrary to the defendant’s contention, no line of cross-examination of Officer Bergen was cut off by the trial court. The court merely sustained one objection to one argumentative question, and in no way precluded the defense from pursuing any line of inquiry.
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.